Citation Nr: 1725788	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-49 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an rating in excess of 20 percent for lumbar muscle strain with degenerative osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1984 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a September 2016 decision, the Board remanded this matter for further development.  Further development having been completed, this matter is now ready for adjudication.  


FINDING OF FACT

For the entire period on appeal, the Veteran's lumbar muscle strain with degenerative osteoarthritis  has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis or intervertebral disc syndrome with incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for establishing a rating in excess of 20 percent for a lumbar muscle strain with degenerative osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.40, 4.45, 4.59, Diagnostic Code (DC) 5237 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

The Veteran is seeking an increased rating in excess of 20 percent for a lumbar muscle strain with degenerative osteoarthritis.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

With regard to functional loss, 38 C.F.R. §§ 4.40 (2016) provides that such loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (2016) (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or misaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 20 percent for his lumbar spine disability under 38 C.F.R. § 4.71a, DC 5243 (2013) (addressing intervertebral disc syndrome).  Ratings under this diagnostic code are assigned based on the General Rating Formula for Diseases of the Spine or based on incapacitating episodes, whichever results in the higher evaluation. Under these bases, a rating in excess of 20 percent is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
See 38 C.F.R. § 4.71a, DC 5243 (2014) (all 40 percent).

Based on a review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted.  

Specifically, the Veteran has been provided with multiple VA examinations during the course of his appeal to determine the nature and severity of his back disorder, none of which indicate symptoms so severe as to warrant an increased rating.  

For example, at a VA examination in July 2014, the Veteran reported his back pain is present at all times, and is particularly painful during cold days and in the winter, with increased pain sometimes lasting for periods of days.  Upon examination, the Veteran's forward flexion was noted at 70 degrees.  No additional loss in range of motion was noted after repetitive testing.  Functional impairment in the form of pain, decreased movement, and spasms was noted.  The examiner noted no flare-ups, tenderness, abnormal gait, spasms, or guarding.  Ankylosis was not noted.  

At a VA examination in October 2014, the Veteran again complained of increased pain aggravated by cold weather.  The Veteran's forward flexion was 90 degrees, with evidence of painful motion at 70 degrees.  Forward flexion upon repetitive testing was 90 degrees.  The examiner noted functional impairment in the form of pain, decreased movement, incoordination, and weight bearing, but found no evidence of tenderness, spasms, guarding, or change of gait.  No ankylosis was noted, and the examiner indicated that the Veteran's disability did not result in loss of use for VA purposes.  

At a VA examination in December 2016, forward flexion was 90 degrees.  No loss of function or range of motion was noted upon repetitive testing.  The examiner found that pain, weakness, fatigability, and incoordination did not result in limitation of functional ability with repeated use over time.  The Veteran's strength and sensory testing were normal, and the examiner noted no spams or guarding.  The examiner also noted no pain upon weight bearing and passive range of motion testing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  No ankylosis was noted, and the examiner indicated that the Veteran's disorder did not result in loss of use for VA purposes. 

There is no evidence that VA examiners were not competent or credible, and as the examination reports are based on accurate facts, the Board finds that they are entitled to significant probative weight as to the severity of the Veteran's low back disorder during this period.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the objective medical evidence from Fort Irwin Army Health Clinic and private treatment providers is consistent with medical evidence adduced from VA examinations as it relates to the Veteran's complaints, symptoms, diagnosis, and treatment for his low back disorder during the period on appeal.  

In considering the appropriate disability rating under Diagnostic Code 5237, the Board has also considered the impact of functional loss due to flare-ups, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Here, while the Veteran's back pain was found to result in functional loss in his July and October 2014 VA examinations, this additional functional loss has been taken into account in the Veteran's range of motion measurements, as specifically noted by the VA examiners conducting these evaluations.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  

Moreover, the 2016 VA examiner noted no pain on examination, and no evidence of pain on weight bearing and passive range of motion.  Thus, while the Veteran has continued to complain of increased pain over time, VA examinations from 2014 and 2016 show that his symptoms do not result in a further loss of range of motion that would warrant a higher rating.  In fact, as noted above, the Board notes that the Veteran's range of motion has continued to improve over time.  In light of these facts, the Board finds that the Veteran's complaints of pain are adequately contemplated in the rating he currently receives.

The Board has additionally considered whether a higher rating would be warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016), under the Formula for IVDS based on incapacitating episodes as the result of the Veteran's diagnosis of IVDS during his July 2014 VA examination. 

In this regard, the Veteran reported flare-ups that last for a period of days during periods of cold weather, as well the loss of 4-5 days of work each month due to pain, doctor's appointments, and physical therapy.  However, such periods do not meet the definition of incapacitating episodes under Diagnostic Code 5243.  Moreover, there is no evidence that a physician prescribed bed rest for the Veteran totaling at least 2 weeks but less than 4 weeks in duration.  Finally, the 2014 and 2016 examiners specifically noted that the Veteran did not have incapacitating episodes as defined by Regulation.  Thus, the evidence of record demonstrates that the criteria for a rating increase under Diagnostic Code 5243 have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran that his back disorder is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms, as this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his lumbar spine disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbosacral strain has been provided by the medical examiners who have examined the Veteran during the current appeal and who have rendered pertinent medical opinions in conjunction with their evaluations.  The findings of these examiners (as provided in the examination reports) directly address the criteria under which the Veteran's disorder has been evaluated.  Consequently, while the Board notes that while the Veteran's statements regarding his symptomology are credible, they are nevertheless outweighed by the objective medical evidence of record.  38 C.F.R. §4.71a, Diagnostic Code 5237 (2016); See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Next, when evaluating the extent of the Veteran's back disorder, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2016), General Formula, Note 1.  Here, the 2014 VA examiner diagnosed the Veteran with mild bilateral radiculopathy in both lower extremities.  As a result, the Veteran has been service connected for radiculopathy and granted a 10 percent rating for each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016) since July 22, 2014.  Because the Veteran has not specifically disagreed with such rating, it is not an issue on appeal before the Board at this time.  Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009) (en banc).  

Moreover, there is no objective medical evidence of any other neurological abnormality prior to the Veteran's diagnosis of radiculopathy.  The July and October 2014 VA examiners, as well as the December 2016 VA examiner, noted no complaints of bowel or bladder impairment by the Veteran.  All three examiners specifically noted no bowel, bladder, or other neurological abnormalities associated with the Veteran's low back disorder.  Thus, based on the objective medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a bowel or bladder impairment or any other neurological abnormality associated with his low back disorder.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In light of these facts, the preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's service-connected low back disorder.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3 (2016).  For these reasons, the claim is denied.


Extraschedular Considerations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of the Veteran's relevant symptoms related to the issue on appeal, to include his stated symptoms with respect to his daily life, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria. 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, and the medical evidence does not show, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this case does not present exceptional circumstances such that extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim, is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the record does not suggest, nor does the Veteran specifically allege, that his service-connected back disorder renders him unemployable.  Therefore, Rice is inapplicable in this case.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014).  38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required.  

With respect to the duty to assist, VA must also obtain all records of medical treatment or examination at VA facilities.  38 U.S.C.A. § 5103A(c)(2) (West 2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Here, the Board finds that all necessary assistance was provided to the Veteran.  Specifically, all VA treatment and relevant private treatment records have been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard to increased ratings, examinations will be considered adequate as long as the examiner is apprised of a sufficient number of relevant facts to provide an informed opinion concerning the level of disability at the time of the examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the Veteran was provided with VA examinations in April 2011, November 2012, April 2016, and February 2017.  In each of these examinations, examiners noted the Veteran's history of lumbosacral strain and his subjective reports of symptomatology.  Each examiner conducted a thorough objective examination of the Veteran's lumbosacral spine and recorded his or her findings in their respective examination reports.  Between the Veteran's account of his symptoms and the examiners' objective examinations, the Board finds that all of the examiners were apprised of a sufficient number of relevant facts to provide informed opinions concerning the severity of the Veteran's lumbosacral strain at the time of these examinations.  As such, the Board finds that all four examination reports were adequate for rating purposes.  Nieves-Rodriguez, 22 Vet. App. 295.

Finally, the Board notes that this appeal was remanded in September 2016 for further development for a medical examination consistent with the holding in Correia.  To the extent the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet App. 141, 146-47 (1999).  As noted above, the Veteran was provided with a VA examination in December 2016 which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the Remand directives were substantially complied with and thus, there is no Stegall violation. 

For the reasons cited above, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  












ORDER

Entitlement to a schedular rating in excess of 20 percent for lumbar muscle strain with degenerative osteoarthritis during the period on appeal is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


